ACCEPTED
                                                                                     03-15-00201-CV
                                                                                             6027655
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               7/13/2015 12:00:00 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             No. 03-15-00201-CV
         _______________________________________
                                                       FILED IN
                                                3rd COURT OF APPEALS
                  IN THE THIRD COURT OF APPEALS      AUSTIN, TEXAS
                         AT AUSTIN, TEXAS       7/13/2015 12:00:00 AM
                                                    JEFFREY D. KYLE
         _______________________________________         Clerk

       WAYNE NOVY, by and through his legal guardian Forrest Novy,
                                           Appellant,

                                            vs.

TEXAS HEALTH AND HUMAN SERVICES COMMISSION and KYLE JANEK, in his
official capacity as Executive Commissioner of the Texas Health and Human
                             Services Commission,
                                              Appellees.
          _______________________________________

           ON APPEAL FROM COUNTY COURT AT LAW NO. 1, TRAVIS COUNTY
          ______________________________________

  APPELLANT’S UNOPPOSED SECOND MOTION FOR EXTENSION OF
                 TIME TO FILE OPENING BRIEF

    Pursuant to Rule 10.5(b)(1) of the Texas Rules of Appellate Procedure,

Appellant Wayne Novy (“Mr. Novy”), by and through his legal guardian

Forrest Novy, moves the Court in this unopposed motion for a fourteen day

extension of time to file his opening brief in this matter.

    1. Mr. Novy is appealing from the Order Granting Defendants’ Plea to

the Jurisdiction, signed on April 1, 2015, by the presiding judge of the Coun-

ty Court at Law No. 1, Travis County.



                                        1
    2. The current deadline for Mr. Novy to file his opening brief in this

appeal in August 7, 2015.

    3. Mr. Novy seeks a 14-day extension, until August 21, 2015, to file his

opening brief.

    4. The additional fourteen days is requested for personal family rea-

sons. My wife’s seventieth birthday is on August 6th and is to be celebrated

with other family members out-of-state. I had overlooked this personal situa-

tion when making my first extension request (also unopposed) and inadvert-

ently requested the new deadline under the first extension to fall right in the

middle of travel and celebration for this event. Allowing the additional four-

teen days requested here will allow me to meet my family obligation for this

special occasion and still finish work on, and file, the opening brief in time.

    5. This is Mr. Novy’s second request for an extension of time to file his

opening brief.

    Based upon the foregoing matters, Mr. Novy urges the Court to grant

this unopposed motion and allow him fourteen additional days—until Au-

gust 21, 2015—to file his opening brief in this case.

                                    Respectfully submitted,


                                    __/s/ Renea Hicks______


                                        2
                                  Renea Hicks
                                  State Bar No. 09580400
                                  LAW OFFICE OF MAX RENEA HICKS
                                  101 West 6th Street, Suite 504
                                  Austin, Texas 78701-2934
                                  (512) 480-8231
                                  (512) 480-9105 fax
                                  rhicks@renea-hicks.com

                                  ATTORNEY FOR WAYNE NOVY


                         CERTIFICATE OF CONFERENCE

    I conferred by e-mail on July 10, 2015, with Eugene Clayborn, counsel for
Appellees, on whether his clients would oppose the extension requested in
this motion. By reply e-mail on the same day, he indicated that he would not
oppose the relief requested.

                              _/s/ Renea Hicks___________
                              Renea Hicks

                           CERTIFICATE OF SERVICE
    I hereby certify that a true and correct copy of this Appellant’s Unop-
posed Second Motion for Extension of Time to File Opening Brief has been
served through the electronic filing system on the following counsel of rec-
ord for the appellees on July 11, 2015:

Eugene A. Clayborn, Assistant Attorney General
Deputy Chief, Administrative Law Division
OFFICE OF THE ATTORNEY GENERAL OF TEXAS
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
eugene.clayborn@texasattorneygeneral.gov.

                              _/s/ Renea Hicks___________
                              Renea Hicks


                                     3